EXHIBIT 10.109

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Fourth Amendment to Employment Agreement (the “Amendment”) is entered into
as of July 11, 2008, to be effective August 13, 2008 (the “Effective Date”),
between Roger G. Stoll, Ph.D. (the “Executive”) and Cortex Pharmaceuticals, Inc.
(the “Company”).

RECITALS

On October 29, 2002, the Company and the Executive entered into an Employment
Agreement, which the parties subsequently amended on April 8, 2003, November 10,
2004 and August 13, 2005 (as amended, the “Agreement”).

The Executive served as the Company’s President and Chief Executive Officer
pursuant to the terms of the Agreement, and the parties wish to amend the
Agreement pursuant to the terms and conditions set forth below.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereby agree as follows effective as of the
Effective Date. Except as otherwise defined herein, capitalized terms shall have
the meanings assigned to them in the Agreement.

1. The first sentence of Section 1 of the Agreement shall be amended in its
entirety to read as follows:

“Engagement. During the term of this Agreement, the Company hereby employs the
Executive as its Executive Chairman, reporting to the Company’s Board of
Directors, and the Executive hereby accepts such employment, on the terms and
conditions hereinafter set forth.”

2. Section 2 of the Agreement shall be amended in its entirety to read as
follows:

“Term. The term of this Agreement shall expire on August 13, 2009.”

3. Section 3 of the Agreement shall be amended in its entirety to read as
follows:

“Duties. During the term of this Agreement, the Executive shall serve as the
Company’s Executive Chairman, and shall have such duties and responsibilities as
are set forth in the Company’s Bylaws and such other executive responsibilities
as may be assigned to him from time to time by the Board of Directors. In
particular and without limitation, the Executive’s duties shall include using
diligent efforts as appropriate to (i) assist in raising additional equity
capital and research and development funds for the Company, (ii) act as the
Chair of the Company’s Executive Committee meetings, (iii) be responsible for
stockholder relations and maintain relationships with analysts and fund
managers, (iv) develop relationships with potential corporate partners for the
licensing, development and commercialization of the Company’s



--------------------------------------------------------------------------------

technologies, and (v) lead any merger and acquisition activities involving the
Company. The Executive shall use his best efforts and shall act in good faith in
performing all duties reasonably required to be performed by him under this
Agreement.”

4. The first two sentences of Section 5(e) of the Agreement shall be amended in
their entirety to read as follows:

“(e) To allow the Executive to have five (5) days of paid time off each month
during the term of this Agreement. The Company and the Executive agree that time
devoted by the Executive toward travel to, and attendance at, scientific
meetings, boards of director meetings, and trips to meet with business leaders
at trade associations shall not constitute paid time off.”

5. Section 8(b) of the Agreement shall be amended in its entirety to read as
follows:

“(b) The Executive may terminate his employment under this Agreement at any time
for “Good Reason” (as hereinafter defined) upon notice to the Company as
described in Section 9(b). As used herein, the term “Good Reason” shall mean
only (i) the Company’s breach of any of the material terms of this Agreement,
(ii) a material reduction in the Executive’s title or a material reduction or
alteration of the duties of the Executive, or (iii) the relocation absent the
Executive’s consent of the Company’s principal place of business to a location
outside of Orange County, California. The Company and Executive agree that the
conversion of Executive’s position with the Company to Executive Chairman in
connection with this Agreement shall not constitute grounds for a Good Reason
termination.”

6. The following shall be added as Sections 9(b) and 9(c) of the Agreement, and
the existing Section 9(b) of the Agreement shall be designated as Section 9(d):

“(b) In order to terminate his employment under this Agreement for Good Reason,
the Executive must provide written notice to the Company of the existence of the
condition giving rise to Good Reason (a “Good Reason Condition”) within ninety
(90) days of the initial existence of such Good Reason Condition. Upon receipt
of such notice of the Good Reason Condition, the Company will be provided with a
period of thirty (30) days during which it may remedy the Good Reason Condition
and not be required to provide for the payments and benefits described herein as
a result of such proposed resignation due to the Good Reason Condition specified
in the notice. If the Good Reason Condition is not remedied within the period
specified in the preceding sentence, the Executive may resign for Good Reason
based on the Good Reason Condition specified in the notice, provided that such
resignation must occur within two years after the initial existence of such Good
Reason Condition.

(c) In the event of either a termination by the Company of the Executive’s
employment without Cause or the Executive’s termination of his employment for
Good Reason in either case which constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations promulgated thereunder, including Treasury
Regulation Section 1.409A-1(h) (a “Separation from Service”), the Company shall
pay to the Executive severance in an amount equal to twelve months of the
Executive’s then current salary, which severance shall be paid in accordance
with its normal payroll practices over the twelve months following the
Separation from Service. Termination of

 

2



--------------------------------------------------------------------------------

employment under this Section 9 shall not terminate the Executive’s obligations
under Sections 6 and 7. In addition, the parties agree that the expiration of
the term of this Agreement shall not constitute a termination by the Company of
the Executive’s employment without Cause.”

7. The second sentence of Section 10 of the Agreement shall be amended in its
entirety to read as follows:

“In such event, provided that the termination constitutes a Separation from
Service, the Company shall compensate the Executive in an amount equal to the
excess, if any, of (a) twelve (12) months of the Executive’s then current salary
for a period of one year, over (b) any disability insurance proceeds, and such
payments shall be paid by the Company in accordance with its normal payroll
practices over the twelve months following the Separation from Service.”

8. The following shall be added Section 13 of the Agreement, with the subsequent
sections renumbered accordingly:

“Code Section 409A.

(a) Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed by the Company at the time of his Separation from Service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six-month period measured from the date of the
Executive’s Separation from Service with the Company or (b) the date of
Executive’s death. Upon the first business day following the expiration of the
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this Section 13(a) shall be paid in a lump sum to Executive, and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein. For purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive the installment payments payable pursuant to Section 9 or 10
(the “Installment Payments”) shall be treated as a right to receive a series of
separate payments and, accordingly, each Installment Payment shall at all times
be considered a separate and distinct payment.

(b) Any reimbursements payable to the Executive pursuant to this Agreement shall
be paid to the Executive no later than December 31 of the year following the
year in which the cost was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and the Executive’s right to reimbursement under this Agreement will not
be subject to liquidation or exchange for another benefit.”

9. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

EXECUTIVE /s/ Roger G. Stoll Roger G. Stoll, Ph.D. CORTEX PHARMACEUTICALS, INC.
By:   /s/ M. Ross Johnson   M. Ross Johnson, Ph.D. Its:   Chairman, Compensation
Committee

 

4